Case 3:19-cv-04238-MMC Document 1-9 Filed 07/23/19 Page 1 of 6




                 EXHIBIT I
7/22/2019              Case 3:19-cv-04238-MMC     Document
                                           Vade Secure             1-9
                                                       for Office 365     Filed
                                                                      | Email     07/23/19
                                                                              Security             Page 2 of 6
                                                                                       | Vade Secure

                                                                                   News      Support   Resources     search    English 


                                                  Solutions       Products    Partners      Company      Blog        Start FREE Trial




  AI-based Email Security for
  Oﬃce 365
  Data-rich applications like OneDrive and SharePoint have
  made Oﬃce 365 the most lucrative target for
  cybercriminals. Vade Secure for Oﬃce 365 is the only
  native email security solution for Oﬃce 365, combining
  powerful, AI-based threat detection and remediation with
  simple, set-it-and-forget-it conﬁguration for MSPs.


      START YOUR FREE TRIAL 




  Vade Secure for Oﬃce 365

  Vade Secure for Oﬃce 365 offers a native user experience
  and best-in-class protection powered by artiﬁcial intelligence.
  Vade Secure integrates seamlessly with Oﬃce 365 via an
  API-based architecture, with no disruption to your customers’
  email ﬂow. As a result, MSPs are able to augment Oﬃce 365
  security with a complementary layer of AI-based threat
  detection.


      ASK FOR A DEMO 




  AI-based Threat Detection



https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                             1/5
7/22/2019              Case 3:19-cv-04238-MMC     Document
                                           Vade Secure             1-9
                                                       for Office 365     Filed
                                                                      | Email     07/23/19
                                                                              Security             Page 3 of 6
                                                                                       | Vade Secure

  Vade Secure for Oﬃce 365 blocks advanced attacks from the ﬁrst email thanks to machine learning models that perform
  real-time behavioral analysis of the entire email, including any URLs and attachments. Leveraging data from more than 600
  million inboxes, our AI-based threat detection stops threats before, during, and even after attacks.



                                                                              Time-of-Click Anti-Phishing – Crawls the URL and
                                                                               page in real time, following any redirections and
                                                                               analyzing the content and context of the URL/page-
                                                                               when the message is received and any time a user
                                                                               clicks.

                                                                              Banner-Based Anti-Spear Phishing – Unsupervised
                                                                               anomaly detection and natural language processing
                                                                               scan for patterns, anomalies, and behaviors common
                                                                               in spear phishing emails. If spear phishing is
                                                                               suspected, a customizable banner is displayed within
                                                                               the email alerting the user.

                                                                              Behavioral-Based Anti-Malware – Performs
                                                                               comprehensive analysis of the origin, content, and
                                                                               context of emails and attachments to identify
                                                                               unknown, polymorphic malware-without the long
                                                                               delays required by sandboxing technologies.
              Vade Secure for Oﬃce 365 Dashboard
                                                                              Auto and Manual Remediation: Vade Secure
                                                                               augments threat detection with post-delivery threat
                                                                               remediation. With a real-time view of global threats,
                                                                               the engine is continuously learning and will
                                                                               automatically remove any threats from user inboxes.
                                                                               Admins can also manually remediate messages with
                                                                               one click.



       Real-time Phishing Detection                         Spear Phishing Detection                   Phishing Remediation




https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                       2/5
7/22/2019              Case 3:19-cv-04238-MMC     Document
                                           Vade Secure             1-9
                                                       for Office 365     Filed
                                                                      | Email     07/23/19
                                                                              Security             Page 4 of 6
                                                                                       | Vade Secure




                                                                                             READ THE REVIEW 



      Vade Secure for Oﬃce 365 receives
          5-stars from SC Magazine



  Easy Set Up and Maintenance for Busy MSPs

  Vade Secure for Oﬃce 365 is easy to activate, requiring only a few clicks and no MX record changes. It’s a low
  maintenance solution that requires no end user training and no complex conﬁgurations, allowing MSPs to spend less time
  administering and more time focusing on core objectives.



        Instant Deployment – Get up and running in just a
         few clicks, without the hassle of changing your
         customers’ MX records.

        Native User Experience – Allow end users to
         continue working in Oﬃce 365, without requiring a
         separate quarantine or daily digest.

        Insider Threat Protection – Scan internal email
         traﬃc to protect against insider attacks coming from
         compromised O365 accounts.

        Scalability and Security – Hosted on Microsoft
         Azure, you’ll beneﬁt from the cloud platform’s
         scalability and added security capabilities.


                                                           START YOUR FREE TRIAL 




  Success Stories



https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                           3/5
7/22/2019              Case 3:19-cv-04238-MMC     Document
                                           Vade Secure             1-9
                                                       for Office 365     Filed
                                                                      | Email     07/23/19
                                                                              Security             Page 5 of 6
                                                                                       | Vade Secure

  Vade Secure protects more than 5,000 customers in 76
  countries. See what our customers and partners have to




                                                                             “
  say about Vade Secure for Oﬃce 365.


      BECOME A PARTNER                                                      Confronted with a rise of phishing attacks and dissatisﬁed
                                                                             with Microsoft’s anti-spam/anti-phishing capabilities, we d
                                                                             proofs of concept with 20 vendors. Vade Secure ranked t
                                                                             highest, with the most reliable and effective solution. The
                                                                             technology is sophisticated, yet easy to use. Their staff is




  Email Security Resources



                                  Email Security for
                                    Oﬃce 365
                                          White paper




                             Vade Secure for Oﬃce
                                     365
                                           Data Sheet

                                                                      Phishers’ Favorites: It’s Lonely at the
                                                                      Top: Microsoft Remains the #1
                                       Case Study                     Impersonated Brand in Phishing Attacks
                            Boys and Girls Clubs of Puerto Rico
                               protects Oﬃce 365 users from
                            targeted attacks while improving IT
                                                                     ALL BLOG POSTS
                                         eﬃciency.


  ALL RESOURCES




     SOLUTIONS               PRODUCTS                PARTNERS       COMPANY               MORE INFOS

                                                                                                                  Artiﬁcial Intelligence
                                                                                                                  and Predictive
     Anti Phishing           Vade Secure for         Become a       About                 Blog                    Technologies to
                             Oﬃce 365                Partner                                                      protect your email.

https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                           4/5
7/22/2019              Case 3:19-cv-04238-MMC     Document
                                           Vade Secure             1-9
                                                       for Office 365     Filed
                                                                      | Email     07/23/19
                                                                              Security             Page 6 of 6
                                                                                       | Vade Secure

     Anti Spear              IsItPhishing            Vade Secure                Contact                News
     Phishing & BEC          Threat Detection        Partner Portal
                                                                                Career                 Resources
                             for SOC
     Anti Malware &
                                                                                Upcoming               Isitphishing.ai
     Ransomware              Products for ISP,
                                                                                Events
                             telecom
     Anti Spam &
                             providers, SOC
     Graymail




                                                                                                                                     Vade Secure © 2019



                                                                                                                                             English 


                                                            Sitemap   Privacy    Legal Notice   Cookies Policy   Conditions of use          




https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                                          5/5
